Exhibit 10.19

 
TierOne Corporation
AMENDED AND RESTATED 2003 RECOGNITION AND RETENTION PLAN
AND TRUST AGREEMENT


ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST


1.01           TierOne Corporation (the “Corporation”) hereby amends and
restates its 2003 Recognition and Retention Plan (as amended and restated, the
“Plan”) and Trust (the “Trust”) upon the terms and conditions hereinafter stated
in this amended and restated 2003 Recognition and Retention Plan and Trust
Agreement (the “Agreement”), with the amendment and restatement effective as of
December 17, 2008.


1.02           The Trustee hereby accepts this Trust and agrees to hold the
Trust assets existing on the date of this Agreement and all additions and
accretions thereto upon the terms and conditions hereinafter stated.


ARTICLE II
PURPOSE OF THE PLAN


The purpose of the Plan is to retain personnel of experience and ability in key
positions by providing Employees and Non-Employee Directors with a proprietary
interest in the Corporation and its Subsidiary Companies as compensation for
their contributions to the Corporation and the Subsidiary Companies and as an
incentive to make such contributions in the future.   Each Recipient of a Plan
Share Award hereunder is advised to consult with his or her personal tax advisor
with respect to the tax consequences under federal, state, local and other tax
laws of the receipt of a Plan Share Award hereunder.


ARTICLE III
DEFINITIONS


The following words and phrases when used in this Agreement with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below.  Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.


3.01           “Bank” means TierOne Bank, the wholly owned subsidiary of the
Corporation.


3.02           “Beneficiary” means the person or persons designated by a
Recipient to receive any benefits payable under the Plan in the event of such
Recipient's death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Recipient's surviving spouse, if any,
or if none, his estate.

 
 
 
1

--------------------------------------------------------------------------------

 



3.03           “Board” means the Board of Directors of the Corporation.


3.04           “Change in Control” shall mean a change in the ownership of the
Corporation or the Bank, a change in the effective control of the Corporation or
the Bank or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, in each case as provided under Section 409A of the
Code and the regulations thereunder.


3.05           “Code” means the Internal Revenue Code of 1986, as amended.


3.06           “Committee” means the committee appointed by the Board pursuant
to Article IV hereof.


3.07           “Common Stock” means shares of the common stock, $0.01 par value
per share, of the Corporation.


3.08           “Director” means a member of the Board of Directors of the
Corporation or a Subsidiary Company or any successors thereto, including
Non-Employee Directors as well as Officer and Employees serving as Directors.


3.09           “Director Emeritus” and “Advisory Director” means a person
appointed to serve in such capacity by the Board of either the Corporation or
the Bank or the successors thereto.


3.10           “Disability” means the Recipient (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Corporation or the Bank (or would have received such benefits
for at least three months if he had been eligible to participate in such plan).


3.11           “Effective Date” means the day upon which the Board originally
adopted this Plan, which was February 28, 2003.


3.12           “Employee” means any person who is employed by the Corporation or
a Subsidiary Company or is an Officer of the Corporation or a Subsidiary
Company, but not including directors who are not also Officers of or otherwise
employed by the Corporation or a Subsidiary Company.


3.13           “Employer Group” means the Corporation and any Subsidiary Company
which, with the consent of the Board, agrees to participate in the Plan.

 
 
 
2

--------------------------------------------------------------------------------

 

3.14           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


3.15           “Non-Employee Director” means a member of the Board (including
advisory boards, if any) of the Corporation or any Subsidiary Company or any
successor thereto, including an Advisory Director or a Director Emeritus of the
Board of the Corporation and/or any Subsidiary Company or a former Officer or
Employee of the Corporation and/or any Subsidiary Company serving as a Director,
Advisory Director or Director Emeritus, who is not an Officer or Employee of the
Corporation or any Subsidiary Company.


3.16           “Offering” means the offering of Common Stock to the public
during 2002 in connection with the conversion of the Bank from the mutual to the
stock form of organization and the issuance of the capital stock of the Bank to
the Corporation.


3.17           “Officer” means an Employee whose position in the Corporation or
a Subsidiary Company is that of a corporate officer, as determined by the Board.


3.18           “Performance Share Award” means a Plan Share Award granted to a
Recipient pursuant to Section 7.05 of the Plan.


3.19           “Performance Goal” means an objective for the Corporation or any
Subsidiary Company or any unit thereof or any Employee of the foregoing that may
be established by the Committee for a Performance Share Award to become vested,
earned or exercisable.  The establishment of Performance Goals are intended to
make the applicable Performance Share Awards “performance-based” compensation
within the meaning of Section 162(m) of the Code, and the Performance Goals
shall be based on one or more of the following criteria:


(i)            net income, as adjusted for non-recurring items;
(ii)           cash earnings;
(iii)          earnings per share;
(iv)          cash earnings per share;
(v)           return on average equity;
(vi)          return on average assets;
(vii)         assets;
(viii)        stock price;
(ix)           total stockholder return;
(x)            capital;
(xi)           net interest income;
(xii)          market share;
(xiii)         cost control or efficiency ratio; and
(xiv)         asset growth.


3.20           “Plan Shares” or “Shares” means shares of Common Stock which may
be distributed to a Recipient pursuant to the Plan.

 
 
 
3

--------------------------------------------------------------------------------

 

3.21           “Plan Share Award” or “Award” means a right granted under this
Plan to receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII hereof, and includes Performance Share
Awards.


3.22           “Recipient” means an Employee or Non-Employee Director or former
Employee or Non-Employee Director who receives a Plan Share Award or Performance
Share Award under the Plan.


3.23           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, at the time of the
granting of the Plan Share Award in question.


3.24           “Trustee” means such firm, entity or persons approved by the
Board to hold legal title to the Plan and the Plan assets for the purposes set
forth herein.


ARTICLE IV
ADMINISTRATION OF THE PLAN


4.01           Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee, which shall consist of two or more members of the
Board, each of whom shall be a Non-Employee Director, as defined in Rule
16b-3(b)(3)(i) of the Exchange Act.  In addition, each member of the Committee
shall be an “outside director” within the meaning of Section 162(m) of the Code
and the regulations thereunder at such times as is required under such
regulations.  The Committee shall have all of the powers allocated to it in this
and other Sections of the Plan.  The interpretation and construction by the
Committee of any provisions of the Plan or of any Plan Share Award granted
hereunder shall be final and binding in the absence of action by the Board.  The
Committee shall act by vote or written consent of a majority of its
members.  Subject to the express provisions and limitations of the Plan, the
Committee may adopt such rules, regulations and procedures as it deems
appropriate for the conduct of its affairs.  The Committee shall report its
actions and decisions with respect to the Plan to the Board at appropriate
times, but in no event less than once per calendar year.


4.02           Role of the Board.  The members of the Committee and the Trustee
shall be appointed or approved by, and will serve at the pleasure of, the
Board.  The Board may in its discretion from time to time remove members from,
or add members to, the Committee, and may remove or replace the Trustee,
provided that any directors who are selected as members of the Committee shall
be Non-Employee Directors.


4.03           Revocation for Misconduct.  Notwithstanding anything to the
contrary herein, the Board or the Committee may by resolution immediately
revoke, rescind and terminate any Plan Share Award, or portion thereof, to the
extent not yet vested, previously granted or awarded under this Plan to an
Employee who is discharged from the employ of the Corporation or a Subsidiary
Company for cause, which, for purposes hereof, shall mean termination because of
the Employee's personal dishonesty,

 
 
 
4

--------------------------------------------------------------------------------

 

incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order.  Unvested Plan Share Awards to a Non-Employee
Director who is removed for cause pursuant to the Corporation's Articles of
Incorporation or Bylaws or the Bank’s Charter and Bylaws or the constituent
documents of such other Subsidiary Company on whose board he serves shall
terminate as of the effective date of such removal.


4.04           Limitation on Liability.  No member of the Board or the Committee
shall be liable for any determination made in good faith with respect to the
Plan or any Plan Shares or Plan Share Awards granted under it.  If a member of
the Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys' fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of  the
Corporation and any Subsidiary Companies and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.


4.05           Compliance with Laws and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency or
shareholders as may be required.   The Corporation shall not be required to
issue or deliver any certificates for shares of Common Stock prior to the
completion of any registration or qualification of or obtaining of consents or
approvals with respect to such shares under any federal or state law or any rule
or regulation of any government body, which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.


4.06           Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares issued pursuant to a Plan Share Award
noting that such shares may be restricted by applicable laws and regulations.


ARTICLE V
CONTRIBUTIONS


5.01           Amount and Timing of Contributions.  The Board shall determine
the amount (or the method of computing the amount) and timing of any
contributions by the Corporation and any Subsidiary Companies to the Trust
established under this Plan.  Such amounts may be paid in cash or in shares of
Common Stock and shall be paid to the Trust at the designated time of
contribution.  No contributions by Employees or Non-Employee Directors shall be
permitted.

 
 
 
5

--------------------------------------------------------------------------------

 

5.02           Investment of Trust Assets; Number of Plan Shares.  Subject to
Section 8.02 hereof, the Trustee shall invest all of the Trust's assets
primarily in Common Stock.  The aggregate number of Plan Shares available for
distribution pursuant to this Plan shall be 903,003 shares of Common Stock,
subject to adjustment as provided in Section 10.01 hereof, which shares shall be
purchased (from the Corporation and/or, if permitted by applicable regulations,
from shareholders thereof) by the Trust with funds contributed by the
Corporation.  During the time this Plan remains in effect, Awards to each
Employee and each Non-Employee Director shall not exceed 25% and 5% of the
shares of Common Stock available under the Plan, respectively.  Plan Share
Awards to Non-Employee Directors in the aggregate shall not exceed 30% of the
number of shares available under this Plan.


ARTICLE VI
ELIGIBILITY; ALLOCATIONS


6.01           Awards.  Plan Share Awards and Performance Share Awards may be
made to such Employees and Non-Employee Directors as may be selected by the
Board or the Committee.  In selecting those Employees to whom Plan Share Awards
and/or Performance Share Awards may be granted and the number of Shares covered
by such Awards, the Board or the Committee shall consider the duties,
responsibilities and performance of each respective Employee and Non-Employee
Director, his present and potential contributions to the growth and success of
the Corporation, his salary or other compensation and such other factors as
deemed relevant to accomplishing the purposes of the Plan.  The Board or the
Committee may but shall not be required to request the written recommendation of
the Chief Executive Officer of the Corporation other than with respect to Plan
Share Awards and/or Performance Share Awards to be granted to him.


6.02           Form of Allocation.  As promptly as practicable after an
allocation pursuant to Section 6.01 that a Plan Share Award or a Performance
Share Award is to be issued, the Board or the Committee shall notify the
Recipient in writing of the grant of the Award, the number of Plan Shares
covered by the Award, and the terms upon which the Plan Shares subject to the
Award shall be distributed to the Recipient.  The Board or the Committee shall
maintain records as to all grants of Plan Share Awards  or Performance Share
Awards under the Plan.


6.03           Allocations Not Required to any Specific Employee or Non-Employee
Director.  No Employee or Non-Employee Director shall have any right or
entitlement to receive a Plan Share Award hereunder, with such Awards being at
the total discretion of the Board or the Committee.

 
 
 
6

--------------------------------------------------------------------------------

 

ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS


7.01           Earning Plan Shares; Forfeitures.


(a)           General Rules.  Subject to the terms hereof, Plan Share Awards
granted shall be earned by a Recipient at the rate of twenty percent (20%) of
the aggregate number of Shares covered by the Award as of each annual
anniversary of the date of grant of the Award. If the employment of an Employee
or service as a Non-Employee Director (including for purposes hereof service as
a Director Emeritus or Advisory Director) is terminated prior to the fifth (5th)
annual anniversary of the date of grant of a Plan Share Award for any reason
(except as specifically provided in subsection (b) below), the Recipient shall
forfeit the right to any Shares subject to the Award which have not theretofore
been earned.  In the event of a forfeiture of the right to any Shares subject to
an Award, such forfeited Shares shall become available for allocation pursuant
to Section 6.01 hereof as if no Award had been previously granted with respect
to such Shares.  No fractional shares shall be distributed pursuant to this
Plan.


(b)           Exception for Terminations Due to Death, Disability or Change in
Control.  Notwithstanding the general rule contained in Section 7.01(a), all
Plan Shares subject to a Plan Share Award held by a Recipient whose employment
with the Corporation or any Subsidiary Company or service as a Non-Employee
Director (including for purposes hereof service as a Director Emeritus or
Advisory Director) terminates due to death or Disability shall be deemed earned
as of the Recipient's last day of employment with or service to the Corporation
or any Subsidiary Company (provided, however, no such accelerated vesting shall
occur if a Recipient remains employed by or continues to serve as a Director
(including for purposes hereof service as a Director Emeritus or Advisory
Director) of at least one member of the Employer Group) and shall be distributed
as soon as practicable thereafter.  Furthermore, notwithstanding the general
rule contained in Section 7.01(a), all Plan Shares subject to a Plan Share Award
held by a Recipient shall be deemed earned as of the effective date of a Change
in Control.


7.02           Distribution of Dividends.  Any cash dividends (including special
large and nonrecurring dividends and including any that has the effect of a
return of capital to the Corporation's shareholders) or stock dividends declared
in respect of each unvested Plan Share Award (excluding any unearned Performance
Share Awards) then held by the Trust will be paid out proportionately by the
Trust to the Recipient thereof as soon as practicable after the Trust’s receipt
thereof to the Recipient on whose behalf such Plan Share is then held by the
Trust.  Any cash dividends, stock dividends or returns of capital declared in
respect of each unvested Performance Share Award will be held by the Trust for
the benefit of the Recipient on whose behalf such Performance Share Award is
then held by the Trust, and such dividends or returns of capital, including any
interest thereon, will be paid out proportionately by the Trust to the Recipient
thereof as soon as practicable after the Performance Share Awards become earned.

 
 
 
7

--------------------------------------------------------------------------------

 

7.03           Distribution of Plan Shares.


(a)           Timing of Distributions:  General Rule.   Subject to the
provisions of Section 7.05 hereof, Plan Shares shall be distributed to the
Recipient or his Beneficiary, as the case may be, as soon as practicable after
they have been earned.


(b)           Form of Distributions.  All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common
Stock.  One share of Common Stock shall be given for each Plan Share earned and
distributable.  Payments representing cash dividends shall be made in cash.


(c)           Withholding.  The Trustee may withhold from any cash payment or
Common Stock distribution made under this Plan sufficient amounts to cover any
applicable withholding and employment taxes, and if the amount of a cash payment
is insufficient, the Trustee may require the Recipient or Beneficiary to pay to
the Trustee the amount required to be withheld as a condition of delivering the
Plan Shares.  The Trustee shall pay over to the Corporation or any Subsidiary
Company which employs or employed such Recipient any such amount withheld from
or paid by the Recipient or Beneficiary.


(d)           Restrictions on Selling of Plan Shares.  Plan Share Awards may not
be sold, assigned, pledged or otherwise disposed of prior to the time that they
are earned and distributed pursuant to the terms of this Plan.  Upon
distribution, the Board or the Committee may require the Recipient or his
Beneficiary, as the case may be, to agree not to sell or otherwise dispose of
his distributed Plan Shares except in accordance with all then applicable
federal and state securities laws, and the Board or the Committee may cause a
legend to be placed on the stock certificate(s) representing the distributed
Plan Shares in order to restrict the transfer of the distributed Plan Shares for
such period of time or under such circumstances as the Board or the Committee,
upon the advice of counsel, may deem appropriate.


7.04           Voting of Plan Shares.  After a Plan Share Award (other than
a  Performance Share Award) has been made, the Recipient shall be entitled to
direct the Trustee as to the voting of the Plan Shares which are covered by the
Plan Share Award and which have not yet been earned and distributed to him
pursuant to Section 7.03, subject to rules and procedures adopted by the
Committee for this purpose.  All shares of Common Stock held by the Trust which
have not been awarded under a Plan Share Award and shares subject to Performance
Share Awards which have not yet vested and shares which have been awarded as to
which Recipients have not directed the voting shall be voted by the Trustee in
its discretion.


7.05           Performance Awards


(a)           Designation of Performance Share Awards.  The Committee may
determine to make any Plan Share Award a Performance Share Award by making such
Plan Share Award contingent upon the achievement of a Performance Goal or any

 
 
 
8

--------------------------------------------------------------------------------

 

combination of Performance Goals.  Each Performance Share Award shall be
evidenced by a written agreement (“Award Agreement”), which shall set forth the
Performance Goals applicable to the Performance Share Award, the maximum amounts
payable and such other terms and conditions as are applicable to the Performance
Share Award.  Each Performance Share Award shall be granted and administered to
comply with the requirements of Section 162(m) of the Code, or any successor
thereto and with OTS Regulatory Bulletin 27a and Thrift Activities Handbook
Section 310, or any successors thereto.


(b)           Timing of Grants.  Any Performance Share Award shall be made not
later than 90 days after the start of the period for which the Performance Share
Award relates and shall be made prior to the completion of 25% of such
period.  All determinations regarding the achievement of any Performance Goals
will be made by the Committee.  The Committee may not increase during a year the
amount of a Performance Share Award that would otherwise be payable upon
achievement of the Performance Goals but may reduce or eliminate the payments as
provided for in the Award Agreement.


(c)           Restrictions on Grants.  Nothing contained in the Plan will be
deemed in any way to limit or restrict the Committee from making any Award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.


(d)           Rights of Recipients.  Notwithstanding anything to the contrary
herein, a Participant who receives a Performance Share Award payable in Common
Stock shall have no rights as a shareholder until the Common Stock is issued
pursuant to the terms of the Award Agreement.


(e)           Nontransferable.  Plan Share Awards and Performance Share Awards
and rights to Plan Shares shall not be transferable by a Recipient, and during
the lifetime of the Recipient, Plan Shares may only be earned by and paid to a
Recipient who was notified in writing of an Award by the Committee pursuant to
Section 6.02.  No Recipient or Beneficiary shall have any right in or claim to
any assets of the Plan or Trust, nor shall the Corporation or any Subsidiary
Company be subject to any claim for benefits hereunder.
 
(f)           Distribution.  No Performance Share Award or portion thereof that
is subject to the attainment or satisfaction of a condition of a Performance
Goal shall be distributed or considered to be earned or vested until the
Committee certifies in writing that the conditions or Performance Goal to which
the distribution, earning or vesting of such Award is subject have been
achieved.

 
 
 
9

--------------------------------------------------------------------------------

 

ARTICLE VIII
TRUST


8.01           Trust.  The Trustee shall receive, hold, administer, invest and
make distributions and disbursements from the Trust in accordance with the
provisions of the Plan and Trust and the applicable directions, rules,
regulations, procedures and policies established by the Committee pursuant to
the Plan.


8.02           Management of Trust.  It is the intent of this Plan and Trust
that the Trustee shall have complete authority and discretion with respect to
the arrangement, control and investment of the Trust, and that the Trustee shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except to the extent that the Trustee determines that the holding
of monies in cash or cash equivalents is necessary to meet the obligations of
the Trust.  In performing its duties, the Trustee shall have the power to do all
things and execute such instruments as may be deemed necessary or proper,
including the following powers:


(a)           To invest up to one hundred percent (100%) of all Trust assets in
Common Stock without regard to any law now or hereafter in force limiting
investments for trustees or other fiduciaries.  The investment authorized herein
may constitute the only investment of the Trust, and in making such investment,
the Trustee is authorized to purchase Common Stock from the Corporation or from
any other source, and such Common Stock so purchased may be outstanding, newly
issued, or treasury shares.


(b)           To invest any Trust assets not otherwise invested in accordance
with (a) above, in such deposit accounts, and certificates of deposit,
obligations of the United States Government or its agencies or such other
investments as shall be considered the equivalent of cash.


(c)           To sell, exchange or otherwise dispose of any property at any time
held or acquired by the Trust.


(d)           To cause stocks, bonds or other securities to be registered in the
name of a nominee, without the addition of words indicating that such security
is an asset of the Trust (but accurate records shall be maintained showing that
such security is an asset of the Trust).


(e)           To hold cash without interest in such amounts as may in the
opinion of the Trustee be reasonable for the proper operation of the Plan and
Trust.


(f)           To employ brokers, agents, custodians, consultants and
accountants.


(g)           To hire counsel to render advice with respect to its rights,
duties and obligations hereunder, and such other legal services or
representation as it may deem desirable.

 
 
 
10

--------------------------------------------------------------------------------

 



(h)           To hold funds and securities representing the amounts to be
distributed to a Recipient or his Beneficiary as a consequence of a dispute as
to the disposition thereof, whether in a segregated account or held in common
with other assets of the Trust.


Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of court for the exercise of any power herein
contained, or give bond.


8.03           Records and Accounts.  The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Board or the Committee.


8.04           Expenses.  All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Corporation or, in the
discretion of the Corporation, the Trust.


8.05           Indemnification.  Subject to the requirements of applicable laws
and regulations, the Corporation shall indemnify, defend and hold the Trustee
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustee's powers and the discharge of its duties
hereunder, unless the same shall be due to its gross negligence or willful
misconduct.


ARTICLE IX
DEFERRED PAYMENTS


9.01           Deferral of Plan Shares.  Notwithstanding any other provision of
this Plan, any  Recipient may elect on or before December 31, 2004 to defer the
receipt of Plan Shares granted hereunder in accordance with the Bank’s Amended
and Restated Deferred Compensation Plan.


9.02           Timing of Election.  The election to defer the delivery of any
Plan Shares must be made no later than the last day of the calendar year
preceding the calendar year in which the Recipient would otherwise have an
unrestricted right to receive such Shares.  Deferrals of eligible Plan Shares
shall only be allowed for Plan Share Awards for which all applicable
restrictions lapse while the Recipient is in active service with the Corporation
or one of the Subsidiary Companies. Any election to defer the proceeds from an
eligible Plan Share Award shall be irrevocable as long as the Recipient remains
an Employee or a Non-Employee Director.


 9.03          Share Award Deferral.  The deferral of Plan Share Awards may be
elected by a Recipient subject to the rules and regulations established by the
Committee.

 
 
 
11

--------------------------------------------------------------------------------

 

Any shares covered by such deferred Plan Share Awards may be transferred from
this Plan to any trust created by the Bank.


 9.04           Accelerated Distributions.  The Committee may, at its sole
discretion, allow for the early payment of a Participant’s deferred Plan Share
Award account in the event of an “unforeseeable emergency” or in the event of
the death or Disability of the Recipient. An “unforeseeable emergency” means an
unanticipated emergency caused by an event beyond the control of the Recipient
that would result in severe financial hardship if the distribution were not
permitted. Such distributions shall be limited to the amount necessary to
sufficiently address the financial hardship. Any distributions under this
provision shall be consistent with the Code and the regulations promulgated
thereunder.


9.05            Assignability.  No rights to deferred Recipient accounts may be
assigned or subject to any encumbrance, pledge or charge of any nature except
that a Recipient may designate a beneficiary pursuant to any rules established
by the Committee.


9.06            Unfunded Status.  No Recipient or other person shall have
any  interest in any fund or in any specific asset of the Corporation or any of
its Subsidiary Companies by reason of any amount credited pursuant to the
provisions hereof. Any amounts payable pursuant to the provisions hereof shall
be paid from the general assets of the Corporation or one of its Subsidiary
Companies and no Recipient or other person shall have any rights to such assets
beyond the rights afforded general creditors of the Corporation or one of its
Subsidiary Companies. However, the Corporation or one of its Subsidiary
Companies shall have the right to establish a reserve or trust or make any
investment for the purpose of satisfying the obligations created under this
Article IX of the Plan; provided, however, that no Recipient or other person
shall have any interest in such reserve, trust or investment.


ARTICLE X
MISCELLANEOUS


10.01         Adjustments for Capital Changes.  The aggregate number of Plan
Shares available for distribution pursuant to the Plan Share Awards and the
number of Shares to which any unvested Plan Share Award relates shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the effective date of
the Plan resulting from any split, subdivision or consolidation of shares or
other capital adjustment, the payment of a stock dividend or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.  If, upon a merger, consolidation, reorganization, liquidation,
recapitalization or the like of the Corporation or of another corporation, the
shares of the Corporation’s Common Stock shall be exchanged for other securities
of the Corporation or of another corporation, each Recipient of a Plan Share
Award shall be entitled, subject to the conditions herein stated, to receive
such number of shares of Common Stock or amount of other securities of the
Corporation or such other corporation as were exchangeable for the number of
shares of Common Stock of the Corporation which such Recipients would have been
entitled to receive except for such action.

 
 
 
12

--------------------------------------------------------------------------------

 



10.02                      Amendment and Termination of Plan.  The Board may, by
resolution, at any time amend or terminate the Plan, subject to any required
shareholder approval or any shareholder approval which the Board may deem to be
advisable for any reason, such as for the purpose of obtaining or retaining any
statutory or regulatory benefits under tax, securities or other laws or
satisfying any applicable stock exchange listing requirements.  The Board may
not, without the consent of the Recipient, alter or impair his Plan Share Award
except as specifically authorized herein.  Notwithstanding any other provision
of the Plan, this Plan may not be terminated prior to such time as all
outstanding Plan Share Awards granted to Recipients have been earned or
forfeited in accordance with the Plan.


10.03                      Employment or Service Rights.  Neither the Plan nor
any grant of a Plan Share Award, Performance Share Award or Plan Shares
hereunder nor any action taken by the Trustee, the Committee or the Board in
connection with the Plan shall create any right on the part of any Employee or
Non-Employee Director to continue in such capacity.


10.04                      Voting and Dividend Rights.  No Recipient shall have
any voting or dividend rights or other rights of a shareholder in respect of any
Plan Shares covered by a Plan Share Award or Performance Share Award, except as
expressly provided in Sections 7.02, 7.04 and 7.05 above, prior to the time said
Plan Shares are actually earned and distributed to him.


10.05                      Governing Law.  To the extent not governed by federal
law, the Plan and Trust shall be governed by the laws of the State of Nebraska.


10.06                      Effective Date.  This Plan as originally adopted was
effective as of the Effective Date, and Awards may be granted hereunder no
earlier than the date this Plan was approved by the shareholders of the
Corporation and prior to the termination of the Plan.  Notwithstanding the
foregoing or anything to the contrary in this Plan, the implementation of this
Plan was subject to the approval of the Corporation's shareholders, which
occurred at a meeting held on April 23, 2003.  The amendment and restatement of
this Plan shall be effective as of the date set forth in Section 1.01 above.


10.07                      Term of Plan.  This Plan shall remain in effect until
the earlier of (i) ten (10) years from the Effective Date, (ii) termination by
the Board, or (iii) the distribution to Recipients and Beneficiaries of all the
assets of the Trust.


10.08                      Tax Status of Trust.  It is intended that the trust
established hereby be treated as a Grantor Trust of the Corporation under the
provisions of Section 671 et seq. of the Code, as the same may be amended from
time to time.



 
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers and the corporate seal to be affixed and duly
attested, and the Trustees of the Trust established pursuant hereto have duly
and validly executed this Agreement, all on this 17th day of December 2008.




TIERONE CORPORATION
TRUSTEES:







By:
/s/ Gilbert G. Lundstrom
/s/ Joyce Person Pocras
 

 
Gilbert G. Lundstrom
Joyce Person Pocras

Chairman of the Board and
   Chief Executive Officer


                                                                                                               
               /s/ Campbell R. McConnell
                                                                                                                              
 Campbell R. McConnell
 
 
14